Case 1:20-cv-00216-MSM-PAS Document 336-2 Filed 08/06/20 Page 1 of 2 PageID #: 15884




                          Exhibit A
Case 1:20-cv-00216-MSM-PAS Document 336-2 Filed 08/06/20 Page 2 of 2 PageID #: 15885




                                     Declaration of Melissa Rodney

      1.      My name is Melissa Rodney, and I am over the age of 18.

      2.      I submit this declaration in support of the bail application of Mr. Rafael Perez-
              Santiago, who is currently detained by Immigration and Customs Enforcement
              (“ICE”) at the Donald W. Wyatt Detention Facility (“Wyatt”) in Central Falls, Rhode
              Island.

      3.      On July 24, 2020, I spoke with Mr. Perez-Santiago’s friend and the mother of his son,
              Ms. Adalisa Roiz, who said she would be glad to receive Mr. Perez-Santiago at her
              home at 21 Peirce Ave., Everett MA, 02149, if he is released from detention. Ms.
              Roiz confirmed that, if released, Mr. Perez-Santiago can reside with her and their ten-
              year-old son, who also lives at the above address.

      4.      Ms. Roiz represented to me that her house has sufficient room for Mr. Perez-Santiago
              to self-quarantine for 14 days, and that he will have his own bedroom and be able to
              exercise social distancing.

      5.      Ms. Roiz also represented to me that she will take all steps she can to ensure that Mr.
              Perez-Santiago complies with the Court and ICE’s conditions of release. She further
              stated that she will be responsible for running errands in the home and will be able to
              provide for him.

      6.      On July 31, 2020, I spoke by phone with Ms. Luz Vallejo. Ms. Vallejo informed me
              that, should Mr. Perez-Santiago be released, she will pick him up from Wyatt.

           I declare under penalty of perjury under the laws of the United States that the foregoing is
   true and correct to the best of my knowledge

   Executed on this 31st day of July, 2020, in Brooklyn, New York.


                                                                /s/ Melissa Rodney
                                                                Melissa Rodney
